Dore, J.
(dissenting). Defendant concededly failed to give notice or warning of any kind whatsoever against the obviously forseeable danger of depositing *812highly inflammable or combustible material into the incinerator; and, knowing that no such notice or warning had been given, defendant also failed to take reasonable precautions relating, for example, to the time the fire was caused or permitted to burn in the combustion chamber or grate. There was, therefore, evidence of defendant’s negligence, and in the absence of proper notice or warning plaintiff was not at fault. Accordingly, I dissent and vote for a reversal and a new trial.